
	

114 HR 1917 IH: Truth, Transparency, Accountability, and Fairness in Trade Act
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1917
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mr. Lipinski (for himself, Mr. Nolan, Mr. DeFazio, Mr. McGovern, Ms. DeLauro, Mr. Tonko, Mr. Higgins, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Trade Act of 1974 to establish congressional procedures for the termination of
			 economically harmful free trade agreements, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Truth, Transparency, Accountability, and Fairness in Trade Act. 2.ReportingSection 163(c) of the Trade Act of 1974 (19 U.S.C. 2213(c)) is amended to read as follows:
			
 (c)ITC reportsThe United States International Trade Commission and the Secretary of Labor shall submit to the Congress, not later than February 15th of each year, a joint report on the operation of the trade agreements program during the preceding calendar year. The report shall include, with respect to each free trade agreement in effect on December 31st of the preceding calendar year, the following:
					(1)
 (A)The exports, during the preceding calendar year, from the United States to the other countries that are parties to the free trade agreement, and the imports, during the preceding calendar year, from those other countries to the United States, of goods and services covered by the agreement, by volume, by industry sector, by commodity, and by State, that are attributable to the free trade agreement or a section, chapter, or other portion of such trade agreement.
 (B)A comparison of the export and import data reported under subparagraph (A) for the preceding calendar year, with such data for the lesser of—
 (i)the period of 4 calendar years ending on the day before the first day of such preceding calendar year; or
 (ii)the number of calendar years, occurring before such preceding calendar year, in which the agreement has been in effect.
 (2)A comparison of the export and import data reported under subparagraphs (A) and (B) with any forecasts made by the United States Trade Representative, before the implementation of the free trade agreement, with respect to such export or import data for the calendar years with respect to which the data is reported.
					(3)
 (A)The number of applications filed, during the preceding calendar year, for adjustment assistance for workers and firms under title II of this Act, the number of such applications that were approved, and the extent to which adjustment assistance has been provided under such approved applications, as a result of the free trade agreement, nationwide, in each State, and by industry.
 (B)A comparison of the data reported under subparagraph (A) for the preceding calendar year, with such data for the lesser of—
 (i)the period of 4 calendar years ending on the day before the first day of such preceding calendar year; or
 (ii)the number of calendar years, occurring before such preceding calendar year, in which the agreement has been in effect..
 3.Termination of agreements or portions thereofSection 125 of the Trade Act of 1974 (19 U.S.C. 2135) is amended by adding at the end the following:
			
				(g)Termination of agreements or portions thereof
 (1)In generalA free trade agreement, or a section, chapter, or other portion of such trade agreement in the case of a trade agreement that provides for the termination of sections, chapters, or other portions of the trade agreement in accordance with section 5 of the Truth, Transparency, Accountability, and Fairness in Trade Act, shall cease to be effective with respect to the United States if—
 (A)annual reports submitted under section 163(c) with respect to the trade agreement show— (i)export disruption, which means declining exports from the United States to, and rising imports into the United States from, a country that is party to the trade agreement—
 (I)in 3 consecutive calendar years, or (II)in 3 calendar years during a consecutive 5-calendar year period,
								overall or for a specific commodity or industry, as a result of the free trade agreement, or a
			 section, chapter, or other portion of such trade agreement, as determined
 by the Comptroller General of the United States;(ii)labor disruption, which means an increase of 5 percent or more in the number of applications for adjustment assistance for workers and firms under title II of this Act—
 (I)in each of 3 consecutive calendar years, or (II)in each of 3 calendar years during a consecutive 5-calendar year period,
								as a result of the free trade agreement, or a section, chapter, or other portion of such trade
			 agreement, overall or with respect to a specific good or industry, as
 determined by the Comptroller General of the United States; or(iii)trade balance disruption, which means an increase of 5 percent or more in the trade deficit of the United States in goods with respect to a country that is a party to the free trade agreement—
 (I)in each of 3 consecutive calendar years, or (II)in each of 3 calendar years during a consecutive 5-calendar year period,
								as a result of the free trade agreement, or a section, chapter, or other portion of such trade
			 agreement, as determined by the Comptroller General of the United States;
 and(B)a termination bill with respect to such free trade agreement or a section, chapter, or other portion of such trade agreement, as the case may be, relating to export disruption, labor disruption, or trade balance disruption described in clause (i), (ii), or (iii) of subparagraph (A), is enacted into law.
 (2)Time linesThe Comptroller General shall, not later than 30 days after any annual report under section 163(c) is submitted to Congress with respect to a free trade agreement, make and submit to Congress a determination of whether or not export, labor, or trade balance disruption described in paragraph (1) has occurred with respect to that free trade agreement.
					(h)Congressional termination authority and procedures
 (1)Rules of house of representatives and senateThis section is enacted by the Congress— (A)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of termination bill described in subsection (i), and they supersede other rules only to the extent that they are inconsistent therewith; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.
 (2)Introduction and referralA termination bill introduced in the House or the Senate with respect to a free trade agreement for which a determination of export disruption, labor disruption, or trade balance disruption has been received under subsection (g)(1) shall be referred by the Presiding Officers of the respective Houses to the appropriate committee, or in the case of a bill containing provisions within the jurisdictions of two or more committees, jointly to such committees for consideration of those provisions within their jurisdiction.
 (3)Amendments prohibitedNo amendment to a termination bill shall be in order in either the House of Representatives or the Senate; and no motion to suspend the application of this subsection shall be in order in either House, nor shall it be in order in either House for the Presiding Officer to entertain a request to suspend the application of this subsection by unanimous consent.
					(4)Period for committee and floor consideration
 (A)Except as provided in paragraph (2), if the committee or committees of either House to which a termination bill has been referred have not reported it at the close of the 45th day after its introduction, such committee or committees shall be automatically discharged from further consideration of the termination bill and it shall be placed on the appropriate calendar. A vote on final passage of the termination bill shall be taken in each House on or before the close of the 15th day after the termination bill is reported by the committee or committees of that House to which it was referred, or after such committee or committees have been discharged from further consideration of the termination bill. If prior to the passage by one House of a termination bill of that House, that House receives the same termination bill from the other House, then—
 (i)the procedure in that House shall be the same as if no termination bill had been received from the other House; but
 (ii)the vote on final passage shall be on the termination bill of the other House. (B)For purposes of subparagraph (A), in computing a number of days in either House, there shall be excluded any day on which that House is not in session.
						(5)Floor consideration in the house of representatives
 (A)A motion in the House of Representatives to proceed to the consideration of a termination bill shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (B)Debate in the House of Representatives on a termination bill be limited to not more than 20 hours, which shall be divided equally between those favoring and those opposing the termination bill. A motion to further limit debate shall not be debatable. It shall not be in order to move to recommit a termination bill or to move to reconsider the vote by which a termination bill is agreed to or disagreed to.
 (C)Motions to postpone, made in the House of Representatives with respect to the consideration of a termination bill, and motions to proceed to the consideration of other business, shall be decided without debate.
 (D)All appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a termination bill shall be decided without debate.
 (E)Except to the extent specifically provided in the preceding provisions of this subsection, consideration of a termination bill shall be governed by the Rules of the House of Representatives applicable to other bills and resolutions in similar circumstances.
						(6)Floor consideration in the senate
 (A)A motion in the Senate to proceed to the consideration of a termination bill shall be privileged and not debatable. An amendment to the motion shall not be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (B)Debate in the Senate on a termination bill, and all debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
 (C)Debate in the Senate on any debatable motion or appeal in connection with a termination bill shall be limited to not more than 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill, except that in the event the manager of the bill is in favor of any such motion or appeal, the time in opposition thereto shall be controlled by the minority leader or his or her designee. Such leaders, or either of them, may, from time under their control on the passage of a termination bill allot additional time to any Senator during the consideration of any debatable motion or appeal.
 (D)A motion in the Senate to further limit debate is not debatable. A motion to recommit a termination bill is not in order.
 (E)Consideration in the Senate of any veto message with respect to a termination bill, including consideration of all debatable motions and appeals in connection therewith, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designee.
 (i)DefinitionFor purposes of this section, the term termination bill means only a bill of either House of Congress that is introduced under subsection (h) with respect to a free trade agreement, or a section, chapter, or other portion of such trade agreement, with respect to which a determination by the Comptroller General of export disruption, labor disruption, or trade balance disruption has been received under subsection (g)(1) and that contains—
 (1)a provision terminating, within 6 months after the date of the enactment of the bill, such free trade agreement, or section, chapter, or other portion of such trade agreement, with respect to specific goods or industries, to the extent that the determination of the Comptroller General applies only to such goods or industries; and
 (2)if changes in existing laws or new statutory authorities are required to cancel such free trade agreement or section, chapter, or other portion of such trade agreement, and with respect to such goods or industries, provisions necessary or appropriate to terminate such free trade agreement or section, chapter, or other portion of such trade agreement, by repealing or amending existing laws or providing new statutory authority.
 (j)Future negotiationsIf a termination bill with respect to a free trade agreement, or a section, chapter, or other portion of such trade agreement, is enacted into law, then trade authorities procedures, or any other form of expedited consideration by either House of Congress, shall not apply to a free trade agreement, or section, chapter, or other portion of such trade agreement, that is renegotiated in substantially the same form as the free trade agreement, or section, chapter, or other portion of such trade agreement, that led to the determination of export disruption, labor disruption, or trade balance disruption under subsection (g)(1) with respect to which the termination bill was enacted.
				.
 4.Retaliatory actionsSection 301(a)(1) of the Trade Act of 1974 (19 U.S.C. 2411(a)(1)) is amended— (1)in subparagraph (A), by striking or after the semicolon;
 (2)in subparagraph (B)(ii), by adding or after the semicolon; and (3)by inserting after subparagraph (B) the following:
				
 (C)a country that is a party to a free trade agreement with respect to which a termination bill under section 125(g) has been enacted into law has implemented a tariff or nontariff barrier by reason of such termination bill;.
 5.Severability requirementThe United States Trade Representative shall ensure that any free trade agreement entered into on or after the date of the enactment of this Act is negotiated in a form that provides for the termination with respect to the United States of specific sections, chapters, or other portions of the agreement.
		
